Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.
Election/Restrictions
In the remarks filed 6/29/2021, applicant argues that since independent claim 8 has been amended to be more similar to claim 1, that the previous restriction requirement should be withdrawn. However, the previous requirement was proper and was made FINAL in the previous office action. 
“The elected claims are not found allowable. The withdrawn claims are eligible for rejoinder if they contain features of an allowable product claim. The restriction is between product or apparatus claims and process claims and where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  If applicant wants the method to be eligible for rejoinder, it should be amended during prosecution as “(withdrawn-amended)” status so that it still includes all the features of any allowable product claim, and so that it has no 112 issues.   
Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims and amended if needed to ensure there are no 112 issues.  Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 8-11 are still withdrawn as being non-elected. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vehicle window covering embodiment comprising a ring attached to the outside surfaces opening and a disk attached to the inside surfaces opening of claim 1 must be shown or the feature(s) canceled from the claim(s). The applicant has support for the ring and the disk being used as alternative embodiments, but it is unclear where there is support for them being used in the same embodiment.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
The amendment filed 6/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1 recites the vehicle window covering embodiment comprising a ring attached to the outside surface’s opening and a disk attached to the inside surface’s opening. It is unclear where there is support for this in the specification as filed. The applicant has support for the ring and the disk being used as alternative embodiments, but it is unclear where there is support for them being used in the same embodiment.
Claim 1 states that the disk has an outer diameter greater than the inner diameter of the inner surface’s predetermined opening. It is unclear where there is support for this limitation in the specification as filed. 
Claim 14 recites the opening comprises a circumference from seven inches to twenty inches. It is unclear where there is support for this in the specification as filed.
.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 1,2,4,5,13 and 14- 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the vehicle window covering embodiment comprising a ring attached to the outside surface’s opening and a disk attached to the inside surface’s opening. It is unclear where there is support for this in the specification as filed. The applicant has support for the ring and the disk being used as alternative embodiments, but it is unclear where there is support for them being used in the same embodiment. As such, it is considered new matter. 
Claim 1 states that the disk is attached to the inside surfaces pre-determined opening and the outside surfaces predetermined opening. It is unclear where there is support for the disk being attached to both openings at the same time. As such, it is considered new matter
Claim 1 states that the disk has an outer diameter greater than the inner diameter of the inner surface’s predetermined opening. It is unclear where there is support for this limitation in the specification as filed. As such, it is considered new matter
Claim 14 recites the opening comprises a circumference from seven inches to twenty inches. It is unclear where there is support for this in the specification as filed. As such, it is considered new matter.

Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,4,5,13, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an inner diameter” in line 10, “an inner diameter” in line 16. This is somewhat confusing to use the same language to denote two different inner diameters. Examiner suggests language such as “first inner diameter” and “second inner diameter” for clarity. 
Claim 4 recites “a flap”. It is unclear is this is a different element than “the ring” or “the disk”. Paragraph [0031] states that the disc or ring act as a flap. Examiner presumes the ring is the disk or the flap. 
Claim 4 recites “a surrounding border”. It is unclear if this is different element than “a surrounding border” in claim 1. Examiner presumes they are the same. 
Claim 13 recites “the first surface” and “the second surface”. There is insufficient antecedent basis for these limitations in the claim. Examiner presumes this should be “inside surface” and “outside surface”. 

Claim 16 uses the term “optional”. Thus it is unclear if the limitations are required or not. 
Dependent claims are rejected as depending from a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4,5,7 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20090012369 in view of Meranto 3,085,621, Gutmann 2,644,948 and Stallworth 2019/0009652. 
In regard to claim 1 KR ‘369 disclose a vehicle window covering comprising:
An inside surface (112) and an outside surface (114), wherein the inside surface and the outside surface are joined together at a top and side sections of a perimeter edge of the inside surface and the outside surface.
The inside surface (112) and the outside surface (114) comprises an opaque fabric. (Inside is stated to be black and outside is stated to be white, thus they would be opaque)
An elastic band (116) adjoined to a bottom section of the perimeter edge of the inside surface and the outside surface.
The inside surface (112) and the outside surface (114) each having a predetermined opening (at 118) therethrough. 
The pre-determined opening (at 18) comprising an inner diameter.
A disk (118a) attached to the inside surface's pre-determined opening and to the outside surface's pre-determined opening.
A first strap (126) and a second strap (126), wherein the first strap and the second strap secure the vehicle window covering to a door (150) of a vehicle.
KR ‘369 fails to disclose: 
The inside surface and outside surface comprise inelastic fabric.
A surrounding border of the outside surface's pre-determined opening, wherein the surrounding border is reinforced, the reinforced surrounding border further comprising additional inelastic opaque fabric circumscribing the surrounding border of the outside surface's pre- determined opening.
The disk further comprising an outer diameter greater than the inner diameter of the inside surface's pre-determined opening and the outside surface's pre-determined opening.
A ring attached to the outside surface's pre-determined opening, the ring further comprising an inner diameter, the inner diameter measuring less than the inner diameter of the outside surface's pre-determined opening; 
Meranto ‘621 discloses: 
The inside surface (19) and outside surface (18) comprise inelastic fabric. (Column 2, lines 35-45 state that an open mesh fabric of natural or synthetic fibers is used.  Note that col 2 lines 2‐4 state that the elastic band 23 or draw‐string 24 may be eliminated by 
Gutmann ‘948 discloses: 
A surrounding border (32) of the outside surface's pre-determined opening (30), wherein the surrounding border is reinforced, the reinforced surrounding border further comprising additional inelastic opaque fabric circumscribing the surrounding border of the outside surface's pre- determined opening.
Stallworth 2019/009652 discloses:
A ring (35) attached to the outside surface's pre-determined opening (15), the ring further comprising an inner diameter, the inner diameter measuring less than the inner diameter of the outside surface's pre-determined opening; 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of KR ‘369 to make the inside and outside surface be formed of an inelastic fabric as taught by Meranto ‘621 in order to provide a desired strength or appearance. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make a surround border of the opening be reinforced as taught by Gutmann ‘948 in order to make the device more durable and resilient. 
It would have been obvious to one having ordindary skill in the art at the time the invention was filed to make the disc be larger than the opening in order to fully seal the opening off.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are 
It would have been obvious to one having ordinary skill in the art to include a disk attached to the opening as taught by Stallworth ‘652 in order to provide a means for a user to selectively adjust the size of the opening within the panel. (paragraph [0027])
In regard to claim 4, KR ‘652/Meranto ‘621/ Gutmann ‘948/Stallworth ‘652 as discussed above disclose:
Wherein a flap (disk 118a, KR ‘652) is adjoined to a surrounding border of the outside surface's predetermined opening.   
In regard to claim 5, KR ‘652/Meranto ‘621/ Gutmann ‘948/Stallworth ‘652 fail to disclose:
Wherein the outside surface's opening is positioned at a face of a character displayed on the outside surface.  
However, to be given patentable weight, the printed matter (face of a character in this instance) and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example a hatband with images displayed on the hatband but not arranged in any particular sequence. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. 
As such, it would have been obvious to one having ordinary skill in the art to place the opening in the face of a character in order to provide a desired decorative effect.
In regard to claim 13, KR ‘652/Meranto ‘621/ Gutmann ‘948/Stallworth ‘652 discloses:
Wherein the opening (at 118, KR ‘652) of the first surface (112) and the opening of the second surface (114) are aligned and are sufficiently large enough to allow the head of a dog to pass therethrough. (the openings must be aligned to work as intended)
In regard to claim 14, KR ‘652/Meranto ‘621/ Gutmann ‘948/Stallworth ‘652 fail to disclose: 
The inside surfaces predetermined opening and the outside surfaces predetermined opening further comprise a circumference ranging from seven inches to twenty inches. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the openings have a range of seven to twenty inches in order to provide a dersired viewing area. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in 
In regard to claim 15, KR ‘652/Meranto ‘621/ Gutmann ‘948/Stallworth ‘652 disclose: 
Wherein the inside surface’s (112, FR ‘652) opaque ineleastic ( as taught by Mernato ‘621) fabric and outside surfaces  (114, FR ‘652) opaque inelastic fabric blocks sunlight. 
In regard to claim 16, KR ‘652/Meranto ‘621/ Gutmann ‘948/Stallworth ‘652 fail to disclose:
A multiplicity of pre-determined openings. 
However, it would have been obvious to include a multiplicity of openings in order to provide more options for a user. 
In regard to claim 17, the examiner takes Official Notice that it is old and well known to use a hem as a reinforced border and one having ordinary skill in the art would have known to use such for its simplicity and ease of manufacture. 
In regard to claim 18, KR ‘652/Meranto ‘621/ Gutmann ‘948/Stallworth ‘652 fail to disclose:
The reinforced surrounding border comprises a non-rectangular shape. 
However, it would have been obvious to one having ordinary skill in the art to make the border and opening non-rectangular since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art. Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). 
In regard to claim 19, KR ‘652 fails to disclose: 
Wherein the first strap (126) and the second strap (126) attach to an inside panel of a car door via Velcro. 
KR ‘652 fails to disclose: 
The strap is attached via adhesive. 
However, the examiner takes Official Notice that Velcro and adhesives are common alternatives to each other, and one having ordinary skill in the art would have known to use such as a means for fastening the straps to the car. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20090012369 in view of Meranto 3,085,621, Gutmann 2,644,948 and Stallworth 2019/0009652 as applied to claim 1, and further in view of Claussen et al 2,665,754 and Baines et al 2006/0250003.
In regard to claim 2, KR ‘652/Meranto ‘621/ Gutmann ‘948/Stallworth ‘652 fail to disclose:
Further comprising a drawstring located at the top and side sections of the perimeter edge, the drawing string extending past the elastic band, and further including one or more drawstring locks.  
Claussen et al ‘754 disclose:
Comprising a drawstring (10) located at the top and side sections of the perimeter edge, the drawing string extending past the bottom.
Baines et al ‘003 disclose
Including one or more drawstring locks (15).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of KR ‘652/Meranto ‘621/ Gutmann ‘948/Stallworth ‘652 to include a drawstring located at the top and side sections of the perimeter edge and 
It further would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of KR ‘652/Meranto ‘621/ Gutmann ‘948/Stallworth ‘652/Claussen et al ‘754 to include one or more drawstring locks as taught by Bains et al ‘003 in order to provide a simple and effective way of holding the drawstrings in place.
Response to Arguments
In the remarks filed 6/29/2021, applicant argues that since independent claim 8 has been amended to be more similar to claim 1, that the previous restriction requirement should be withdrawn. However, the previous requirement was proper and was made FINAL in the previous office action.
In response to applicant’s argument that Meranto fails to teach an inelastic fabric, the examiner respectfully disagrees. While column 2, lines 45-50 of Meranto disclose an elastic material, as stated in the previous office action and in the rejection above, the elastic embodiment is an alternative to an inelastic embodiment that uses an elastic band. As such, Meranto clearly teaches an inelastic material used. 
Applicant’s further arguments regarding Meranto are moot, as KR ‘652 is now the new primary reference used and Meranto is only used for the teaching of the inelastic fabric. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634